Citation Nr: 0908171	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a left hip disorder 
secondary to the 
service-connected left knee disability.

3.  Entitlement to service connection for a right hip 
disorder secondary to the service-connected left knee 
disability.

4.  Entitlement to service connection for a lumbar spine 
disorder secondary to the service-connected left knee 
disability.

5.  Entitlement to a rating higher than 20 percent for the 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 
1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
moderate-to-severe arthritis, painful motion, and range of 
motion from 5 degrees of extension to 125 degrees of flexion, 
but no recurrent subluxation or lateral instability.

2.  The medical evidence indicates it is as likely as not the 
Veteran's right knee, bilateral hip and lumbar spine 
disorders were made permanently worse by his service-
connected left knee disability.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the left knee disability.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).

2.  However, resolving all reasonable doubt in his favor, the 
right knee, bilateral hip and lumbar spine disorders were 
chronically aggravated by the service-connected left knee 
disability.  38 U.S.C.A. §§ 101, 1110, 5107(a) (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. 	Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in December 2005, prior to initially adjudicating 
his claim in April 2006.  The letter informed him of the 
evidence required to substantiate his increased-rating claim 
as well as his and VA's respective responsibilities in 
obtaining supporting evidence.  He more recently was sent 
another letter in March 2006, which complied with the Dingess 
requirements as it gave him notice of the disability rating 
and effective date elements of him claim.  He also was sent a 
letter in April 2008, which complied with the Court's holding 
in Vazquez as it informed him of all pertinent laws and 
regulations used to rate his disability and included an 
explanation of the evidence used to assign a disability 
evaluation.  Moreover, after providing this additional notice 
in April 2008, the RO went back and readjudicated his claim 
in a May 2008 SSOC.  See again Mayfield and Prickett, supra.  
And there has been no reason to again go back and 
readjudicate his claim since providing the April 2008 notice 
because he has not identified or submitted any additional 
evidence in response to that additional notice.  Therefore, 
the absence of a subsequent SSOC after this notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  See Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he identified.  In addition, he was 
examined for VA compensation purposes in January 2006.  This 
examination report is adequate for rating purposes as it 
contains the required information to properly assess the 
severity of his left knee condition.  38 C.F.R. § 4.2.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or the Court.

II.	Increased Rating for the Service-Connected Left Knee 
Disability

The Veteran was granted service connection for the left knee 
disability in December 1970 and initially assigned a 20 
percent rating.  He asserts this rating is no longer adequate 
to compensate him for the disruption to his daily activities 
as a result of this condition.  However, the Board finds this 
rating is still most appropriate for the relative severity of 
this condition.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, that said, the Court recently 
held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b) (2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

The RO rated the Veteran's left knee disability under 
Diagnostic Code 5258.  Under this diagnostic code, a 20 
percent rating is warranted when the knee cartilage is 
semilunar or dislocated with frequent episodes of "locking," 
pain, and effusion of the joint.  There is no higher rating 
available under this diagnostic code, so he is already 
receiving the maximum possible benefit this code provides.  
The Board, however, will also determine whether a higher 
disability rating is permissible under an alternate 
diagnostic code, as the Board must consider all potentially 
applicable bases of entitlement.  See EF v. Derwinski, 1 Vet 
App 324 (1991) (VA must consider all basis of entitlement 
reasonably raised by the record).  Cf. Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  

As a January 2006 X-ray of the Veteran's left knee found 
moderate-to-severe tricompartmental osteoarthritis and joint 
effusion, the Veteran would be eligible for a rating under DC 
5003.  Degenerative or osteoarthritis is rated on the basis 
of limitation of motion under the appropriate DCs for the 
specific joint or joints involved - which, here, are DC 5260 
for limitation of knee flexion and DC 5261 for limitation of 
knee extension.  See 38 C.F.R. § 4.71a, DC 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A higher 20 percent evaluation is warranted 
when there is x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  Id.  Note (1) to this code 
indicates these 20 and 10 percent ratings, based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.

For purposes of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

The extent of limitation of flexion of a knee, as mentioned, 
is determined by DC 5260, and the extent of limitation of 
extension by DC 5261.  For comparison, VA regulations define 
normal range of motion of the knee as from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate I.  

Under DC 5260, a zero percent (noncompensable) rating is 
warranted where flexion is limited to 60 degrees; a 10 
percent rating is warranted where flexion is limited to 45 
degrees; a 20 percent rating is warranted where flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, DC 5260.

Under DC 5261, a zero percent (noncompensable) rating is 
warranted where extension is limited to 5 degrees; a 10 
percent rating is warranted where extension is limited to 10 
degrees; a 20 percent rating is warranted where extension is 
limited to 15 degrees; and a 30 percent rating is warranted 
where extension is limited to 20 degrees.  See 38 C.F.R. § 
4.71a, DC 5261.

Applying these range-of-motion criteria to the facts of this 
case, the Board finds that the Veteran's left knee disability 
only meets the most minimum requirements for a 0 percent 
disability rating under DC 5261 and would not even warrant a 
rating at all, even at 0 percent, under DC 5260.  The range-
of-motion testing during his VA examination in January 2006 
showed he had flexion to 125 degrees and extension to 5 
degrees, so far exceeding the even greater 15-degree and 20-
degree limitations required for a higher 30 percent rating 
under DC 5260 or DC 5261, respectively.  



But the Board must also consider whether the Veteran has 
additional functional loss, including additional limitation 
of motion above and beyond that shown during the VA 
examination in January 2006, due to pain/painful motion, 
weakness, premature/excess fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Concerning this, the January 2006 VA 
examination reports note the Veteran's left knee had painful 
motion.  

In Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995), the Court 
held that painful motion of a major joint - such as the 
knee, by degenerative arthritis is deemed to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Since, however, even 
considering his pain, it did not reduce the Veteran's range 
of motion to that required for a higher 30-percent rating 
under DC 5260 or 5261, the most he may receive for his pain 
and painful motion is a 10 percent rating under DC 5003, 
which is less than his current 20 percent rating.  See, too, 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.

In deciding this claim, the Board also notes that separate 
ratings are not warranted under DCs 5260 and 5261 since the 
Veteran's left knee has consistently shown flexion greater 
than the 60 degrees necessary for a rating under DC 5260, 
again, even at the most minimum noncompensable level of 0 
percent.  See VAOPGCPREC 9-2004 (September 17, 2004).  Also, 
the January 2006 VA examination determined his left knee 
joint was stable, so no recurrent subluxation or lateral 
instability as required for a separate rating under DC 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  

In conclusion, the Board finds that the evidence does not 
support a rating higher than 20 percent for the Veteran's 
left knee disability.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).



III.	Extraschedular Consideration

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular Rating Schedule standards and warrant 
referring this case to the Under Secretary for Benefits or to 
the Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation.  38 C.F.R. § 
3.321(b)(1).  The Veteran had been retired for one year as of 
the January 2006 examination.  Although the Veteran claimed 
he took early retirement because he was unable to stand for 
the long periods of time required by his former teaching 
position, there is no indication his left knee disability, 
alone, has markedly interfered with his employment - meaning 
above and beyond that contemplated by his 20 percent 
schedular rating.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  See 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired).  There also is no 
indication that he has required frequent hospitalization for 
treatment of his left knee disability.  The Veteran submitted 
records for one left knee surgery in 1991 and indicated he 
had two additional left knee surgeries during the 1980s.  But 
those surgeries as well as most, if not all, of his 
evaluation and treatment have been on an outpatient basis, 
not as an inpatient.  So the Board does not have to refer 
this case for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  


Service Connection for a Right Knee Disorder, Bilateral Hip 
Disorder and Lumbar Spine Disorder Secondary to the Already 
Service-Connected Left Knee Disability

The Veteran claims the degenerative arthritis in his right 
knee, hips and lumbar spine was aggravated by his service-
connected left knee disability.  For the reasons and bases 
discussed below, the Board agrees and finds that the balance 
of the medical evidence supports his claims, so they must be 
granted.

Inasmuch as these claims are not predicated on the notion 
these arthritic conditions were either directly or 
presumptively incurred in service, and since this is not 
otherwise indicated by the record on appeal, the Board need 
not discuss this other potential basis of entitlement.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

The specifically claimed basis of entitlement, secondary 
service connection, is permissible for disability that is 
proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Concerning these three requirements, the veteran, obviously, 
has a service-connected left knee disability.  He also has 
the required X-ray evidence of the claimed secondary 
conditions, that is, current disability diagnosed as 
arthritis in his right knee, hips, and low back.  So the 
determinative issue is whether there also is the required 
medical nexus evidence secondarily linking these other 
claimed conditions to his service-connected left knee 
disability by way of aggravation.  See McQueen v. West, 13 
Vet. App. 237 (1999) and Velez v. West, 11 Vet. App. 148, 158 
(1998) (both indicating, like in Wallin, that supporting 
medical evidence is required to establish this cause-and-
effect correlation).

Concerning this dispositive issue, the reports of the VA 
examinations provide some evidence against these claims.  The 
January 2006 VA examination found arthritis of the right knee 
and total bilateral hip replacement with some limitation of 
motion.  But the VA examiner concluded the Veteran's joint 
problems in these areas were unrelated to his service-
connected left knee disability because they started long 
after his left knee problem.  A subsequent May 2006 VA 
examination also found evidence of degenerative changes of 
the lumbar spine.  But again, the VA examiner concluded this 
condition was consistent with a generalized degenerative 
condition, independent of the left knee disability.

Those VA examiners, however, did not directly answer the 
alternative question of whether the Veteran's left knee 
disability has aggravated his generalized degenerative 
condition beyond its natural progression.  And he has 
submitted three medical opinions supporting his argument that 
his left knee disability has aggravated his generalized 
degenerative condition beyond its natural progression.  In an 
October 2005 letter, M.J.H., M.D. stated "[the Veteran's] 
service connected left knee injury may have, to a degree, 
aggravated his right knee and hip osteoarthritis." 


In a March 2007 letter, R.H.P, D.O. stated that he had 
treated the Veteran for degeneration of the right knee, 
bilateral hips and lumbar spine and "it is my opinion that 
over the years of altering his gait in order to avoid stress 
on the left knee, [the Veteran] adopted an abnormal gait and 
unstable gait directly causing undue wear and tear on the 
above mentioned joints."  In a June 2008 letter D.O., D.O. 
stated 

While there is causal relationship between the 
patient's current left knee symptomatology, initial 
injury, and open meniscectomy in 1968, there is 
likelihood that progressive left knee symptoms and 
limitations long with his chronic gait abnormality 
have affected his body mechanics in such a way that 
he indirectly developed his chronic back pain and 
symptomatic arthritis to bilateral hips and right 
knee, but this certainly could not be proven either 
for or against.  Certainly I would have to agree 
with a fair amount of medical certainty that his 
symptomatic left knee certainly did not help his 
hips, back or right knee, and certainly over the 
years, may have caused negative effect. 

These opinions appear to rule out a causal relationship 
between the left knee disability and the right knee, hip and 
low back disorders, but nonetheless suggest the left knee 
disability has exacerbated these conditions.  The trouble 
with these opinions is that the doctors couched them in 
somewhat equivocal language by saying the Veteran's gait 
abnormalities "may have" aggravated his other conditions.  
Such equivocal language is generally an insufficient basis to 
grant a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion was too speculative when 
stating a disability "may be" related to service because this 
also was tantamount to saying the disability "may not be" 
related to service).  See, too, Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (holding that service connection may not be 
based on resort to speculation or remote possibility).  But 
an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Moreover, use of cautious 
language does not always express inconclusiveness in a 
doctor's opinion on etiology.  Rather, an etiological opinion 
should be viewed in its full context and not characterized 
solely by the medical professional's choice of words.  See 
Lee v. Brown, 10 Vet. App. 336, 338 (1997).  So the Board 
must balance these private doctors' equivocal language with 
the opinion of the VA physician to the contrary.

There are deficiencies in these other medical opinions, too, 
in that they were not based on a review of the Veteran's 
claims file.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the Veteran).  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).  See, too, Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (the fact that the Veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion).

But more recently, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court clarified that the Board may not disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the Veteran.  Rather, 
as the Court explained further in Coburn v. Nicholson, 19 
Vet. App. 427 (2006), reliance on a Veteran's statements 
renders a medical report not credible only if the Board 
rejects the statements of the Veteran as lacking credibility.

In another even more precedent decision, Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008), the Court discusses, in great 
detail, how to assess the probative weight of medical 
opinions and the value of reviewing the claims folder.  The 
Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."



In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, there is no disputing the Veteran has degeneration of 
his right knee, hips and lumbar spine.  There is only a 
question of whether the degeneration is somehow attributable 
to his left knee disability - and, in particular, him having 
to adjust his gait because of the resulting knee pain.  The 
examiners, whether for or against the claims, seem to agree 
that the underlying pathology is most likely not caused by 
the left knee disability but, instead, from a generalized 
degenerative condition.  However, the examiners disagree as 
to whether the Veteran's left knee disability aggravated that 
condition beyond its natural progression (that is, beyond 
what would have occurred had he not had a left knee 
disability).  The Veteran's private doctors are in agreement 
that the left knee disability aggravated his condition and 
the Board finds no reason to discredit these opinions beyond 
the concerns discussed above.  These doctors sufficiently 
discussed the medical rationale of their opinions in terms of 
how the left knee disability has caused the Veteran to 
compromise his gait, stance, etc.  And there is no inherent 
reason to question the Veteran's credibility of this 
compromise having occurred.

So all things considered, the Board finds that there is a 
balance of positive and negative evidence concerning the 
issue of whether the Veteran's right knee, bilateral hip and 
low back conditions have been aggravated by his service-
connected left knee disability. See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit-of-the- doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).

Accordingly, the Board finds that service connection for 
right knee, bilateral hip and lumbar spine disorders are 
warranted on the basis of aggravation.  See 38 C.F.R. § 
3.310(b).

In light of the favorable outcome, there is no need to 
discuss whether VA has complied with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA) as they apply to these claims.  See 38 U.S.C.A. § 5100 
and 38 C.F.R. § 5.159, et seq.  This is because even were the 
Board to assume, for the sake of argument, there has not been 
compliance with the VCAA, this is inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102; see also, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993).

One final point worth mentioning, as the medical evidence 
indicates aggravation of the Veteran's right knee, bilateral 
hip and lumbar spine conditions by his service-connected left 
knee disability, service connection for these conditions is 
warranted, but only for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  The RO, as the agency of original jurisdiction, 
will determine the degree of this aggravation based either on 
the present record or, if warranted, information gained from 
having the Veteran reexamined.




ORDER

The claim for a rating higher than 10 percent for the left 
knee disability is denied.

The claims for service connection for a right knee disorder, 
bilateral hip disorder and lumbar spine disorder, based on 
aggravation by the service-connected left knee disability, 
are granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


